Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 1 of 7 PageID #: 3403




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 JING FANG LUO and SHUANG QIU HUANG, :
 individually and on behalf of all others similarly             :
 situated,                                                      :
                                                                :
                          Plaintiffs,                           :   ORDER
                                                                :   15-CV-3642 (WFK) (SLT)
          v.                                                    :
                                                                :
 PANARIUM KISSENNA, INC. d/b/a/                                 :
 FAY DA BAKERT et al.,                                          :
                                                                :
                            Defendants.                         :
 ---------------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge: Plaintiffs Jing Fang Luo and Shuang
 Qiu Huang, on behalf of themselves and others similarly situated, brought this action against
 Defendants Panarium Kissena Inc., Panarium Inc., Boulangerie De Fay Da Inc., Patisserie De
 Fay Da, Inc., Le Petit Pain Inc., Bravura Skyview Corp., La Pan Miette Inc., Fay Da (Queens)
 Corp., Fay Da Mott St., Inc., Fei Dar, Inc., Le Pain Sur Le Monde Inc., Bravura, LLC, Chi Wai
 Corp., Phadarian Inc., Fay Da Main Street Corp., Torta Di Fay Da, Fay Da Manufacturing Corp,
 Fay Da Holding Corp., Fay Da Holding Gen 2 Corp., all doing business as Fay Da Bakery, and
 Han Chieh Chou and Kellen Chow, for violations of the Fair Labor Standards Act, 29 U.S.C. §
 201 et seq. (“FLSA”) and the New York Labor Law (“NYLL”). Amended Compl. ¶ 1, ECF No.
 36. On March 13, 2020, Plaintiffs moved for class certification. ECF No. 162. Plaintiffs now
 object to the Report & Recommendation (“R&R”), ECF No. 171, prepared by the Honorable
 Magistrate Judge Steven L. Tiscione recommending denial of Plaintiffs’ motion for class
 certification. ECF No. 172.

                                        BACKGROUND

        The R&R succinctly sets forth the facts of this case and therefore the Court will not

 engage in a lengthy recitation. See R&R at 2–4. The following is a summary of the procedural

 posture of the case.

        This case was filed on June 23, 2015. See Compl., ECF No. 1. Following Defendants’

 Answer, Plaintiffs moved for an order conditionally certifying an FLSA collective action of

 similarly situated employees. ECF No. 47. This Court referred the motion to Judge Tiscione,

 who deferred ruling on the motion while the parties conducted limited discovery on issues




                                                 1
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 2 of 7 PageID #: 3404




 pertaining to certification. See ECF No. 53. Following that discovery, the parties submitted

 briefings regarding the motion for a conditional certification of an FLSA collective action. See

 ECF Nos. 54–56. In a Report and Recommendation submitted on November 23, 2016 and

 adopted by this Court, Judge Tiscione certified a collective action with respect to employees who

 worked at three out of the nineteen locations where Plaintiffs worked. See Order, ECF No. 60;

 Report and Recommendation, ECF No. 57.

         On July 21, 2017, this Court denied Plaintiffs’ motion for certification of an interlocutory

 appeal. See Decision, ECF No. 70. Between October 13 and October 31, 2017, additional

 plaintiffs opted into the collective action. See Consents to Become Party in a Collective Action,

 ECF No. 81–99. Then, between January and June of 2018, Plaintiffs and their attorneys became

 unresponsive to discovery requests and failed to comply with Judge Tiscione’s orders, which

 resulted in Judge Tiscione sanctioning Plaintiffs and dismissing certain unresponsive plaintiffs.

 See ECF Nos. 109, 112–13, 128, 131. Of the twenty plaintiffs who opted into the FLSA

 Collective Action, fourteen were dismissed with prejudice based on their failure to appear for

 depositions that were originally noticed in September 2018. See ECF Nos. 128, 131, 145, 147.

 Eight Plaintiffs remain in this action as of this date.

         On March 13, 2020, Plaintiffs filed a motion for class certification pursuant to Federal

 Rule of Civil Procedure 23, seeking to certify their NYLL claims as a class action. See ECF

 Nos. 162, 166. The Plaintiffs alleged that, as a result of the meal deductions and unpaid time

 washing uniforms, Plaintiffs’ wages have been reduced below the federal and New York State

 minimum wages, in violation of 29 U.S.C. §206 and NYLL §602. The proposed class is defined

 as follows:

         All employees of the Defendants worked from six years immediately preceding the
         date of the filing of the Complaint to present, who were employed by Defendants



                                                    2
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 3 of 7 PageID #: 3405




         at locations in New York doing business as “Fay Da Bakery” to perform work as
         bakers, cashiers, and miscellaneous workers, and who either: (1) had a meal credit
         deducted from their pay by Defendants despite receiving from Defendants meals
         consisting of only coffee and bread in violation of 12 N.Y.C.R.R. § 146-3.7; (2)
         underwent a training/licensing period mandated by the Defendants and did not
         receive applicable New York minimum wage during their training/licensing period
         in violation of 12 N.Y.C.R.R. § 146-2.11; (3) were required by Defendants to
         purchase uniforms and were not reimbursed for the purchase of the said uniforms
         in violation of 12 N.Y.C.R.R. § 146-1.8; (4) were required by Defendants to launder
         their uniforms and were not either provided with laundry facilities to launder their
         uniforms or reimbursed for the cost, or compensated for the time spent on
         laundering their uniforms in violation of 12 N.Y.C.R.R. § 146-1.7; or (5) as a
         consequence of any of the above-numbered policies, was not paid the applicable
         New York minimum wage for all hours worked in violation of N.Y. C.L.S. Labor
         § 652 and 12 N.Y.C.R.R. § 146-1.2.
 Pls.’ Mem. of L. at 6. On May 14, 2020, this Court referred Plaintiffs’ motion for class

 certification to Judge Tiscione. ECF No. 170. On September 16, 2020, Magistrate Judge

 Tiscione issued a thorough R&R, recommending the Court deny Plaintiff’s motion for class

 certification. ECF No. 171. Plaintiff filed an objection to the R&R, arguing Judge Tiscione’s

 conclusions “should not be followed.” ECF No. 172, Pl.’s Obj. at 2–4. Specifically, Plaintiffs

 object to Judge Tiscione’s conclusions that (1) Plaintiffs’ motion was untimely; and (2) Plaintiffs

 failed to prove commonality and typicality under Rule 23. Id.


                                           DISCUSSION

    I.      Standard of Review

    In reviewing a report and recommendation, a district court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1). Parties must serve and file any written objections to the proposed findings and

 recommendations within fourteen days of being served with a copy of such proposed findings

 and recommendations. Id. A district judge “shall make a de novo determination of those

 portions of the report or specified proposed findings or recommendations to which objection is



                                                  3
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 4 of 7 PageID #: 3406




 made.” Id. Objections to a report and recommendation must be “specific and are to address only

 those portions of the proposed findings to which the party objects.” Phillips v. Reed Grp., Ltd.,

 955 F. Supp. 2d 201, 211 (S.D.N.Y. 2013) (Owen, J.) (internal quotation marks and citation

 omitted). However, objections that are “merely perfunctory responses argued in an attempt to

 engage the district court in a rehashing of the same arguments set forth in the original petition

 will not suffice to invoke de novo review of the magistrate's recommendations.” Vega v. Artuz,

 97-CV-3775, 2002 WL 31174466, at *1 (S.D.N.Y. Sept. 30, 2002) (Swain, J.) (italics omitted)

 see also Assenheimer v. Comm'r of Soc. Sec., 13-CV-8825, 2015 WL 5707164, at *2 (S.D.N.Y.

 Sept. 29, 2015) (Ramos, J.) (same); Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008)

 (Holwell, J.) (same).


    II.      Analysis

             A. Timeliness

          Plaintiffs first challenge Magistrate Judge Tiscione’s conclusion that their motion for

 class certification was untimely. Judge Tiscione determined “Plaintiff’s motion for class

 certification is not merely untimely but prejudicially so.” R&R at 12 (internal quotations and

 citations omitted). Plaintiff waited until March 13, 2020—nearly five years after the Complaint

 was filed and almost one year after the close of discovery—to file a motion for class

 certification. Id. Defendants raised the untimeliness argument in opposing Plaintiffs’ motion for

 class certification. On reply, Plaintiffs argued their motion for class certification was timely

 because they lacked the necessary information to bring the motion earlier and that “significant

 discovery. . .was necessary before Plaintiffs could possibly move for class certification with any

 reasonable chance of success.” See Memorandum in Reply. (“Pls.’ Reply”) at 2, ECF No. 169.

 The specific complaint Plaintiffs raise in objecting to the R&R is that “Judge Tiscione fixates on



                                                   4
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 5 of 7 PageID #: 3407




 the four-year gap in time between the filing of this action and the filing of the class certification

 motion” despite the fact that Plaintiffs were awaiting decision on summary judgment during this

 time. Pl.’s Obj. at 2. However, Plaintiffs raised this argument in their original briefs, which

 Judge Tiscione addressed in the R&R. Specifically, the R&R states, “Plaintiffs argue that their

 delay in bringing this motion was caused by the Court’s prioritization of the summary judgment

 motion review. This does not absolve the Plaintiffs’ tardiness, as Plaintiffs should not have

 waited until the deadlines for dispositive motions were approaching to indicate their intent to file

 this class certification motion.” R&R at 13 n. 5. Therefore, Plaintiffs’ first objection to the

 R&R—that Judge Tiscione incorrectly found their motion to be untimely—asks this court to

 rehash the same argument set forth by Plaintiffs in their original briefing and will not suffice to

 invoke de novo review. Given the perfunctory nature of this objection, this Court reviews for

 clear error and finds none. The Court hereby ADOPTS the conclusion of the R&R that

 Plaintiff’s motion for class certification was untimely.

            B. Commonality and Typicality

        Plaintiffs next object to Judge Tiscione’s determination that Plaintiffs failed to prove

 commonality and typicality under Rule 23(a). In their objection, Plaintiffs note, “Judge Tiscione

 focused on a small factual difference between the plaintiffs and did not properly consider the

 preponderant common issues of law—whether the various entities form a single enterprise with a

 common core of management and centralized labor relations, and whether that enterprise

 maintained a unlawful meal deduction policy.” Pl.’s Obj. at 3. Whether Plaintiffs proved

 commonality and typicality under Rule 23(a) was fully briefed in their motion for class

 certification and was fully addressed by Judge Tiscione in his R&R. Judge Tiscione completely

 considered Plaintiffs’ arguments on commonality and typicality, reviewed the record thoroughly,




                                                   5
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 6 of 7 PageID #: 3408




 and concluded that “despite having spent an inordinate amount of time for protracted discovery,

 Plaintiffs are unable to come forward with evidence proving the existence of common policies

 applicable to the putative class across all fifteen (15) Fay Da bakery locations in New York.”

 R&R at 15. Judge Tiscione concluded that Plaintiffs’ affidavits in support of their motion were

 “lacking in detail, and fraught with inconsistencies and hearsay.” Id. In conclusion, Judge

 Tiscione wrote:

        Given the inconsistencies in the factual record and the affidavits which lack detail,
        Plaintiffs are unable to prove the existence of common policies. If anything, the
        record suggests that the alleged violations would necessitate “an individual inquiry
        of the putative class members as to the elements of the alleged violations” based on
        the employee’s work location and position which “defeats commonality” and
        typicality. See Vu v. Diversified Collection Servs., 293 F.R.D. 343, 353 (E.D.N.Y.
        2013). Accordingly, Plaintiffs’ motion for class certification should be
        denied.

 R&R at 19. Once again, Plaintiffs’ objection to the R&R—that Judge Tiscione incorrectly

 determined that Plaintiffs failed to prove typicality and commonality—asks this court to rehash

 the same argument set forth by Plaintiffs in their original briefing and will not suffice to invoke

 de novo review. Accordingly, given the perfunctory nature of this objection, this Court reviews

 for clear error and finds none. The Court hereby ADOPTS the conclusion of the R&R that

 Plaintiff’s failed to prove commonality and typicality under Rule 23.

                                          CONCLUSION

        Upon a careful review of Magistrate Judge Tiscione’s R&R, ECF No. 171, and the

 objection filed thereto, ECF No. 172, and for the foregoing reasons, the Court adopts the

 conclusions of the R&R. Accordingly, Plaintiffs’ motion for class certification, ECF No. 162, is




                                                  6
Case 1:15-cv-03642-WFK-ST Document 174 Filed 04/06/21 Page 7 of 7 PageID #: 3409




 DENIED. The Clerk of Court is respectfully directed to terminate the motions pending at ECF

 Nos. 162 and 166.


                                            SO ORDERED.



                                                   s/ WFK
                                            ____________________________
                                            HON. WILLIAM F. KUNTZ, II
                                            UNITED STATES DISTRICT JUDGE

 Dated: April 6, 2021
        Brooklyn, New York




                                               7
